 

 Exhibit 10.11

 

NON-DISCLOSURE, NON-SOLICITATION AND NON-COMPETITION AGREEMENT

 

THIS AGREEMENT made as of the 16th day of November, 2009.

 

BETWEEN:

 

CANNASAT THERAPEUTICS INC.

(together with its present and future parent company, affiliates and
subsidiaries)

(hereinafter called the “Corporation”)

 

- and -

 

ANTHONY GIOVINAZZO

(hereinafter called “Consultant”).

 

WHEREAS the Corporation is in the business of researching and developing novel
pharmaceutical products that target the endocannabinoid system;

 

AND WHEREAS the Corporation has agreed to retain the services of the Consultant
pursuant to the terms of a consultant agreement between the Consultant and the
Corporation dated as of the date hereof (the “Consulting Agreement”) and the
Consultant has agreed to provide such services;

 

AND WHEREAS it would be to the detriment of the Corporation if Consultant were
to become associated with a competitor of the Corporation, to solicit or accept
remuneration from clients of the Corporation, solicit or hire employees of the
Corporation or to disclose confidential information of the Corporation;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
promises and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby covenant and agree as follows:

 

ARTICLE 1 - DISCLOSURE OF CONFIDENTIAL INFORMATION

 

1.1Confidential Information is a Valuable Company Asset

 

The Corporation’s Confidential Information (defined below) is a valuable,
special and unique asset of the Corporation’s business, access to and knowledge
of which are essential to the performance of Consultant’s duties as a team
member at the Corporation. It is vital to the Corporation’s business interests
that the confidentiality of all Confidential Information be preserved. Use or
reliance on the Confidential Information by or on behalf of any other business
or commercial activity in competition with the Corporation could result in
irreparable harm to the Corporation.

 

 

 

 

1.2Corporation Information

 

Consultant agrees to hold in strict confidence, and not to use, except for the
benefit of the Corporation, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Corporation, any
Confidential Information of the Corporation, and such agreement with respect to
Confidential Information shall remain in effect both during the term of the
Consulting Agreement and at any time thereafter.

 

1.3“Confidential Information” Defined

 

(a)          Consultant understands that “Confidential Information” means any
and all information and knowledge regarding the business of the Corporation
which Consultant acquires or to which Consultant has access during the term of
the Consulting Agreement including, but not limited to, information about the
Corporation proprietary methods, methodologies and disciplines, technical data,
trade secrets, know-how, research and development information, product plans,
products, services, clients, client lists, prospective clients as identified
from time to time in the records of the Corporation, client information,
employees, employee lists, books and records of the Corporation, corporate
relationships, suppliers, markets, computer software, computer software
development, inventions, processes, formulas, technology, designs, drawings,
technical information, source codes, business plans, and matters of a business
nature such as information regarding marketing, recruiting, costs, pricing,
finances, financial models and projections, billings or other similar business
information.

 

(b)          Consultant further understands that “Confidential Information” does
not mean any information:

 

(i)that was known to Consultant prior to receipt from Corporation or its
shareholder’s, directors, officers, employees, agents, or advisors
(collectively, “Representatives”), as established by written records;

 

(ii)that was publicly available prior to receipt from Corporation or its
Representatives or later becomes publicly available through no fault of
Consultant;

 

(iii)that is disclosed to Consultant by a third party that to the knowledge of
Consultant after due inquiry has the legal right to disclose the same; or

 

(iv)that Consultant is obligated to produce as a result of a court order or
other legal requirement, provided that the Corporation has been given notice
thereof and a reasonable opportunity, without breaching any legal obligation, to
seek a protective order or other appropriate remedy, but Corporation is
unsuccessful in preventing disclosure.

 

 - 2 - 

 

 

(c)          Consultant further agrees that all Confidential Information shall
at all times remain the property of the Corporation.

 

1.4Former Employer Information

 

Consultant represents and warrants that the execution of this Agreement and
performance of Consultant’s obligations hereunder will not conflict with, result
in the breach of any provision of, or the termination of or constitute a default
under any agreement with any other person or entity of which Consultant is a
party or by which Consultant is bound. Furthermore, Consultant agrees that
Consultant will not, during the term of the Consulting Agreement, improperly use
or disclose any proprietary information or trade secrets of any former employer
or other person or entity with which Consultant has an agreement or duty to keep
in confidence and that Consultant will not bring onto the premises of the
Corporation any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

 

1.5Third Party Information

 

Consultant recognizes that the Corporation has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Corporation’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Consultant’s work for the Corporation.

 

1.6Corporation Property

 

Consultant agrees that all documents, materials, software, or other media, or
information of any kind concerning any matters affecting or relating, directly
or indirectly, to the Corporation’s business, products or services
(collectively, “Media”), whether or not they contain or embody Confidential
Information, and all Confidential Information are the exclusive property of the
Corporation. Consultant agrees to exercise care in accessing, storing and
disposing of Media, particularly when it includes Confidential Information.
Immediately upon any termination of the Consulting Agreement or at any time upon
the request of the Corporation, Consultant agrees to deliver to the Corporation
all Media then in Consultant’s possession or control. If the Media cannot be
reasonably delivered, Consultant agrees to provide reasonable evidence that the
Media has been destroyed, including but not limited to, purging or erasing any
computer files or data records, provided, however that Consultant will not
destroy or discard any Media without prior authorization from the Corporation.

 

1.7Acknowledgement of Fiduciary Duty

 

Consultant acknowledges that Consultant is a fiduciary of the Corporation and
owes the Corporation a duty to act in the best interests of the Corporation at
all times during the term of the Consulting Agreement and for a reasonable
period of time following the termination of the Consulting Agreement for any
reason. Without limiting any provision, covenant or restriction in this
Agreement, Consultant acknowledges that Consultant shall not use or assist in
the use of any Confidential Information or Media for Consultant’s personal
benefit or the benefit of a third party.

 

 - 3 - 

 

 

Article 2 - INVENTIONS

 

2.1Inventions Retained and Licensed

 

Consultant has attached hereto as Schedule “A” a list describing all inventions,
original works of authorship, developments, improvements, and trade secrets
which:

 

(a)          were made by him on or prior to the date hereof,

 

(b)          which belong to him, and

 

(c)          which relate to the Corporation’s current or anticipated business,
products or services (collectively referred to as “Prior Inventions”).

 

The Prior Inventions are not being assigned to the Corporation. If no such list
is attached, Consultant represents that there are no such Prior Inventions. If
in the course of his consulting arrangement with the Corporation, Consultant
incorporates a Prior Invention owned by him or in which Consultant has an
interest into a Corporation product, process, client deliverable or machine:

 

(i)the Corporation is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use, copy, sublicense and sell such Prior Invention as part of or in
connection with such product, process, client deliverable or machine, and

 

(ii)Consultant shall not have any right, title or interest in or to such the
Corporation product, process, client deliverable or machine.

 

2.2Assignment of Inventions

 

Consultant agrees to promptly make full written disclosure to the Corporation
and will hold in trust for the sole right and benefit of the Corporation, and
Consultant hereby assigns to the Corporation, or its designee, all Consultant’s
right, title and interest in and to any and all Inventions (defined below).
Consultant understands and agrees that “Inventions” means any ideas,
discoveries, know-how, innovations, writings, works of authorship, drawings,
designs, inventions, trade secrets, business plans, developments and
improvements, whether or not patentable or registrable under copyright or
similar laws, or reduced to practice or writing, which Consultant solely or
jointly conceives or develops during the period Consultant is retained by the
Corporation or reduces to practice either during the term of the Consulting
Agreement or within one year following termination of the Consulting Agreement,
and which:

 

 - 4 - 

 

 

(a)          relate to the Corporation’s current or anticipated business,
products or services; or

 

(b)          are based on any Confidential Information; or

 

(c)          are developed

 

(i)at or using the Corporation’s or a Corporation or client project’s
facilities,

 

(ii)in conjunction with a Corporation project, or

 

(iii)using the Corporation Media or computer or communications systems.

 

2.3Waiver of Rights

 

Consultant waives all moral rights in the Inventions.

 

2.4Maintenance of Records

 

Consultant agrees to keep and maintain adequate and current written records of
all Inventions made by Consultant (solely or jointly with others) during the
term of the Consulting Agreement. The records will be available to and remain
the sole property of the Corporation at all times.

 

2.5Patent and Copyright Registrations

 

Consultant agrees to assist the Corporation, or its designee, at the
Corporation’s expense, in every proper way to secure the Corporation’s rights in
the Inventions and any copyrights, patents or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Corporation of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Corporation shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Corporation, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents or other
intellectual property rights relating thereto.

 

Article 3 - SOLICITATION OF EMPLOYEES

 

3.1

 

Consultant recognizes and agrees that the Corporation employees must by the
nature of their jobs have access to Confidential Information, that the
Corporation invests in its employees by making specialized training available to
them and that the Corporation has a legitimate interest in protecting its
employee relationships and in maintaining a stable workforce. During the term of
the Consulting Agreement and for a period of two years following the termination
of the Consulting Agreement, for any reason, Consultant agrees to refrain from
and will not, directly or indirectly, as an independent contractor, employee,
consultant, agent, partner, joint venturer or otherwise solicit or attempt to
solicit or assist another person in the solicitation of employees of the
Corporation, either for Consultant’s own business or for any other person or
entity.

 

 - 5 - 

 

 

Article 4- COVENANTS AGAINST SOLICITATION OF CLIENTS

 

4.1

 

Consultant agrees that the Corporation has a legitimate interest in protecting
its client relationships. During the term of the Consulting Agreement and for a
period of one year following the termination of the Consulting Agreement, for
any reason, Consultant agrees to refrain from and will not, directly or
indirectly, accept business from, solicit, divert or take away, or attempt to
accept business from, solicit, divert or take away, the business or patronage of
any of the clients of the Corporation which were contacted, solicited,
supervised or served by Consultant during the term of the Consulting Agreement
or with which Consultant had contact during the term of the Consulting
Agreement.

 

Article 5 - COVENANTS AGAINST EMPLOYMENT WITH OR SERVICES TO CLIENTS OR
COMPETITORS

 

5.1

 

EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS SECTION MAY AFFECT HIS RIGHT TO
ACCEPT EMPLOYMENT WITH, OR TO PROVIDE SERVICES TO, OTHER COMPANIES SUBSEQUENT TO
PROVIDING SERVICES TO CORPORATION. Consultant acknowledges and agrees that the
Corporation operates its business in a highly competitive environment, that the
Corporation’s employees must by the nature of their jobs have access to
Confidential Information and that the Corporation invests in its employees by
making specialized training available to them.

 

5.2Clients

 

As a material inducement for the Corporation to retain the services of the
Consultant, and in order to protect the Corporation’s Confidential Information
and goodwill, Consultant agrees that during the term of the Consulting Agreement
and for a period of one year after termination of the Consulting Agreement, for
any reason, Consultant shall not, directly or indirectly, without the prior
written consent of the Corporation, provide services to, accept employment with
or seek remuneration from any of the clients or customers of the Corporation or
any entity controlled by, controlling or under common control with, any client
or customer of the Corporation. For purposes of this Section 5.2, a client or
customer of the Corporation shall be defined as any person, firm, partnership,
corporation or other entity with or to whom the Corporation, as of the date of
termination of the Consulting Agreement or during the year prior to the
termination of the Consulting Agreement:

 

(a)          sold goods or services,

 

(b)          had submitted a written proposal for a specific requirement, or

 

 - 6 - 

 

 

(c)          had work in progress.

 

5.3Competitors

 

As a material inducement for the Corporation to retain the services of the
Consultant, and in order to protect the Corporation’s Confidential Information
and goodwill, Consultant agrees that during the time Consultant is retained by
the Corporation and for a period of six months after termination of the
Consulting Agreement, for any reason, Consultant shall not, directly or
indirectly, without the prior written consent of the Corporation:

 

(a)          assist with the creation of any Competing Organization (as defined
below), or

 

(b)          within a 150 kilometre radius of any the Corporation office or
location where Consultant has performed services for the Corporation, render
services as an employee, consultant or otherwise to any Competing Organization.

 

5.4“Competing Organization” Defined

 

For the purposes of this Article 5, a “Competing Organization” means any person
or organization which is engaged in or is about to become engaged in a business
which is identical or substantially similar to the Corporation’s business. As of
the date of this Agreement, Competing Organizations include, but are not limited
to, GW Pharmaceuticals, Solvay Pharmaceuticals, Valeant Pharmaceuticals, CeNeRx
BioPharma, Reperio Pharmaceuticals, and Insys Therapeutics. Consultant
acknowledges and understands that the foregoing list of Competing Organizations
may change from time to time and that such list is not exhaustive.

 

5.5Modification of Restrictions in Article 3, Article 4 or Article 5 by Court

 

Consultant acknowledges that he has carefully read and considered all the terms
and conditions of this Agreement, including the restrictions imposed upon him
pursuant to Article 3, Article 4 and Article 5. Consultant agrees that the
restrictions set forth in Article 3, Article 4, and Article 5 are fair and
reasonable and are reasonably required for the protection of the interests of
the Corporation. However, should a court nonetheless determine at a later date
that such restrictions are unreasonable in light of the circumstances as they
then exist, then Consultant agrees that Article 3, Article 4 or Article 5 (or
any combination of them) shall be construed in such a manner as to impose on
Consultant such restrictions as may then be reasonable and sufficient to assure
the Corporation of the intended benefits of the Article in question.

 

5.6Possible Extension of Time Period

 

The time period during which Consultant is prohibited from engaging in certain
business practices pursuant to Article 3, Article 4 and Article 5 may by order
of a court be extended by any length of time during which the Consultant is in
breach of such covenants.

 

 - 7 - 

 

 

5.7New Terms in the event of Role Change

 

Consultant agrees that if his function or duties with the Corporation change,
then in order for such change to become effective, and in consideration of
Consultant’s promotion to such role and the increased exposure to the
Corporation confidential information, business know-how and the Corporation’s
clients that is attendant upon such promotion, Consultant will sign a new
agreement with the Corporation or amendment to this Agreement pursuant to which
the obligations contained in Section 5.3 will apply for 12 months after
termination of the Consulting Agreement. The foregoing shall not create any
right to or expectation of any role change.

 

Article 6 - GENERAL PROVISIONS

 

6.1Governing Law

 

This Agreement will be governed by the laws of the Province of Ontario.

 

6.2Entire Agreement: Approvals or Consents; Modifications

 

The Agreement sets forth the entire agreement and understanding between the
Corporation and Consultant relating to the subject herein and supersedes all
prior discussions and agreements with respect hereto. Any subsequent change or
changes in Consultant’s duties, role, salary or compensation will not affect the
validity or scope of this Agreement. In any instance under this Agreement in
which the authorization, consent or approval by the Corporation is required or
can be given, such authorization, consent or approval:

 

(a)          may be given, withheld or conditioned in the Corporation’s sole
discretion, and

 

(b)          to be effective must be in writing and signed by the President or a
Director unless specifically provided otherwise in this Agreement.

 

No modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by both
parties.

 

6.3Severability

 

If one or more of the provisions in this Agreement are deemed void by law, then
the remaining provisions will continue in full force and effect.

 

6.4Successors and Assigns

 

This Agreement will be binding upon Consultant’s heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Corporation, its successors and assigns.

 

6.5Enforcement in Accordance with Law

 

The parties agree that this Agreement will be enforced in accordance with
applicable law.

 

6.6Waiver of Breach

 

The waiver by the Corporation of a breach of any of the provisions of this
Agreement by Consultant shall not be construed as a waiver by the Corporation of
any subsequent breach by Consultant.

 

 - 8 - 

 

 

6.7Equitable Relief

 

Consultant acknowledges and agrees that a breach of any provision of this
Agreement will cause irreparable damage to the Corporation, and that such
breach, the Corporation shall be entitled to equitable relief, including
injunctive relief and specific performance, without the necessity of providing
actual damages, and shall be further entitled to an accounting of all earnings,
profits or other benefits acquired by Consultant as a result of such breach, and
to any other remedy now or hereafter provided at law for such breach.

 

6.8Independent Legal Advice

 

Consultant confirms that he has been afforded an opportunity to obtain
independent legal advice regarding the terms of this Agreement. Further, it is
confirmed by Consultant that Consultant has entered this Agreement freely,
voluntarily and without duress.

 

SIGNED, SEALED & DELIVERED   )   in the presence of:   )       )       )   /s/
Andrew Williams   ) /s/ Anthony Giovinazzo Witness   ) Anthony Giovinazzo

 

  CANNASAT THERAPEUTICS INC.         Per: /s/ Andrew Williams     Authorized
Signing Officer         Per: /s/ Rochelle Stenzler     Authorized Signing
Officer

 

 - 9 - 

 

 

SCHEDULE “A”

 

PRIOR WORKS OF CONSULTANT

 

 

1.)Sublingual Thin Film strip delivery of Apomorphine. USPTO # S.N. 12/813,820

2.)Use of Permeation Enhancement in Sublingual Thin Film strip delivery of
Apomorphine.



 

 

 

 

